Title: From Benjamin Franklin to Gurdon Saltonstall, [27 August 1775]
From: Franklin, Benjamin
To: Saltonstall, Gurdon


[August 27, 1775]
I have an esteemed favor of Doctr. Franklyn’s dated 27. ulto. kindly acknowledg the receipt of mine you forwarded datd. 11th. ulto. condolg me on my misfortunes, and adds “shall be glad of any opertunity of doing what may be agreable to you. The Comptroler of the General Post Office will soon be along your road to settle the Offices and Stages, by him I shall send a Commission to you as you desire, with directions to him to inform himself of anything that may be done for your Son.” And thanks me for the Inteligence sent him.
